In this proceeding to discipline respondent, an attorney, upon charges of misconduct, respondent has submitted an affidavit, dated April 20,1982, in which he tenders his resignation as an attorney and counselor at law. Respondent was admitted to practice law by this court on October 21, 1953. By order of the Appellate Division, First Judicial Department, dated March 5, 1963, respondent was suspended from the practice of law for a period of two years, and on October 29,1970, that court reinstated respondent. Respondent acknowledges that he is the subject of a disciplinary proceeding instituted by the Grievance Committee concerning allegations of professional misconduct as follows: converting to his own use moneys entrusted to him and neglecting his duty as a referee in a foreclosure action; converting escrow funds to his own use; violating his duty as an escrow agency and failing to maintain proper escrow records; neglecting two legal matters entrusted to him by clients; and failing to co-operate with the petitioner Grievance Committee in its investigation of complaints. Respondent has stated in his affidavit that his resignation is made *490freely and voluntarily, without coercion or duress of any kind and that he is fully aware of the implications and consequences of submitting such a resignation. Respondent further indicates that if a disciplinary proceeding was commenced against him, based upon the afore-mentioned allegations of misconduct, he could not successfully defend himself on the merits. Under the circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that respondent.be disbarred and his name be struck from the roll of attorneys and counselors at law, effective forthwith. Mollen, P. J., Damiani, Titone, Lazer and Mangano, JJ., concur.